Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 1 of 13




                   EXHIBIT 15
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 2 of 13


       Inside a Phisher’s Mind: Understanding the
      Anti-phishing Ecosystem Through Phishing Kit
                         Analysis
           Adam Oest⇤ , Yeganeh Safei⇤ , Adam Doupé⇤ , Gail-Joon Ahn⇤§ , Brad Wardman† , Gary Warner‡
                          ⇤ Arizona  State University, § Samsung Research, † PayPal, Inc., ‡ Cofense, Inc.
                        {aoest, ysafaeis, doupe, gahn}@asu.edu, bwardman@paypal.com, gar@cis.uab.edu


    Abstract—Phishing attacks are becoming increasingly preva-         Phishing attacks are particularly damaging not only due
lent: 2016 saw more phishing attacks than any previous year on      to their prevalence, but because their impact extends beyond
record according to the Anti-Phishing Working Group. At the         the individuals who are directly targeted. The organizations
same time, the growing level of sophistication of cybercriminals
must be understood for the development of effective anti-phishing   being impersonated in such attacks (such as financial institu-
systems, as phishers have extensive control over the content        tions or e-mail providers) expend vast resources to minimize
they serve to their victims. By examining two large, real-world     their losses and must work together with security firms and
datasets of phishing kits and URLs from 2016 through mid-           researchers to address the increasing level of sophistication
2017, we paint a clear picture of today’s anti-phishing ecosystem   being observed in phishing. This gives rise to an anti-phishing
while inferring the higher-level motives and thought processes
of phishers. We analyze the nature of server-side .htaccess         ecosystem comprised of many diverse entities working toward
filtering techniques used by phishers to evade detection by the     the same goal of reducing the billions of dollars of annual
security community. We also propose a new generic classification    damage attributed to phishing [6].
scheme for phishing URLs which corresponds to modern social            In this paper, we portray the anti-phishing ecosystem as a
engineering techniques and reveals a correlation between URL        whole. We leverage two unique datasets to identify the key
type and compromised infrastructure use. Our analysis identifies
measures that can be taken by the security community to             players in this ecosystem and expose specific techniques that
defeat phishers’ countermeasures and increase the likelihood of     phishers employ to avoid detection while maximizing their
a timely response to phishing. We discover that phishers have a     return on investment. Ultimately, our goal is to obtain a clear
keen awareness of the infrastructure used against them, which       understanding of the current ecosystem, including phishers,
illustrates the ever-evolving struggle between cybercriminals and   victims, and abuse-reporting entities. We propose immediate
security researchers and motivates future work to positively
impact online security.                                             solutions to counter sophisticated phishing attacks and iden-
                                                                    tify future research directions for evaluating and improving
                                                                    phishing countermeasures.
                       I. I NTRODUCTION                                We first analyze a dataset of over 2300 real-world “phishing
                                                                    kits” (retrieved by Cofense, Inc. between Q1 and Q2 2016)
   Phishing is a type of social engineering attack that seeks       to gain insight into the different server-side approaches that
to trick victims into disclosing account credentials or other       phishers take to evade existing phishing site detection infras-
sensitive information through a fraudulent message (e.g. e-         tructure, specifically focusing on filtering directives found in
mail) that leads to a website which impersonates a real orga-       .htaccess server configuration files. Many of these directives
nization. Attackers (phishers) then use the stolen data for their   allow us to identify security organizations commonly tar-
own monetary gain [1], [2]. The global volume of phishing           geted by phishers. Because phishing kits are ready-to-deploy,
attacks is on the rise: in 2016, the Anti-Phishing Working          reusable packages used to carry out phishing attacks, we are
Group (APWG) recorded over 1.2 million total attacks, more          also able to observe patterns in the distribution and adoption
than any previous year on record and a 65% increase over            of such kits across multiple attacks.
2015 [3].                                                              We then use over 170,000 phishing URLs (submitted to the
   The behemoth scale of credential theft cannot be over-           APWG during the first half of 2017) to identify the extent to
stated. Between March 2016 and March 2017, malware and              which compromised infrastructure and domains are used for
(predominantly) phishing led to 1.9 billion usernames and           phishing. We propose an up-to-date URL classification scheme
passwords being offered for sale on black market communities        and take a novel approach to combine URL classification with
[4]. While phishing attacks are conceptually simple, they           domain age to fingerprint each phishing attack.
are difficult to effectively counter because phishers and anti-        Analyzing the software and URLs of phishing kits allows us
phishing entities are engaged in an endless cat-and-mouse           to not only understand the goals of phishers, but also reveals
game. The technological tools used by both are ever-evolving        evasion techniques and allows each attack to be profiled. To
in response to the other’s actions [5].                             date, no detailed insight into the server-side evasion techniques
978-1-5386-4922-0/18/$31.00 c 2018 IEEE                             we discuss in Section IV has been published in the context of
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 3 of 13

phishing, yet understanding these techniques can help anti-
phishing entities identify and blacklist attacks more quickly
and reliably [7]. Phishers also select the URLs that host their
attack sites, either in whole or partial form. These URLs are
often crafted to deceive victims [8], but they can also be
formulated to evade detection. With minimal effort from the
phisher, request filtering and cleverly formulated URLs can
dramatically bolster the effectiveness of a phishing attack; we
thus focus our study on these two areas.
   Our immediate contributions can help organizations in-
volved in the fight against phishing consider the dynamics
within the entire anti-phishing ecosystem, understand what in-
fluences patterns in phishers’ URL and hosting selections, and
understand the nature and purpose of server-side filtering that                      Fig. 1. The classic phishing attack.
phishers employ. Our findings are the precursors to a larger
study that we will conduct to measure the true effectiveness of
phishers’ evasion techniques, motivated by the potential for a         E-mail messages are a common starting point for typical
more effective and timely incident response by anti-phishing        phishing attacks. Spam blacklists, heuristic filters, and report-
entities to ultimately improve the security of potential phishing   ing tools can be used to protect a user from potentially harmful
victims.                                                            messages [6], [12]. Targeted attacks against specific individu-
                                                                    als and organizations, known as spearphishing, are increasing
              II. P HISHING ATTACK A NATOMY                         in pervasiveness and sophistication. Early identification of
   To make a positive impact on the fight against phishing,         suspicious behavior in communication can help thwart this
we must first familiarize ourselves with the nature of the          type of custom-tailored social engineering [13], [14].
phishing attack, tools at the disposal of phishers, as well as         In web browsers, using HTTPS with extended validation
the industry’s defenses. We must then understand how phishers       (EV) SSL certificates and showing security indicators such as
respond to those defenses so that we can think ahead to what        the green lock or a user selected image are techniques that
might come next.                                                    website owners and browser developers can employ to posi-
                                                                    tively identify sites as legitimate [15] and establish user trust,
A. The Classic Phishing Attack                                      thus distinguishing known sites from attack sites. Although
   The stages of a typical phishing scenario are illustrated in     phishers are now commonly using standard SSL certificates
Figure 1. First, prior to involving any victims, an attacker        (e.g. via free services such as LetsEncrypt [16]), EV certifi-
spoofs a website by copying its look and feel such that it          cates require business verification and are thus harder to obtain
is difficult for an average user to distinguish between the         fraudulently. On the client side, native browser blacklists are
legitimate website and the fake one (0). This can be done using     the first line of defense, as these are enabled by default in
a phishing kit, as discussed in Section II-D. Next, the attacker    major web browsers. Blacklists prevent phishing content from
sends messages (such as spam e-mails) to the user, leveraging       being displayed to the user and instead generate a warning.
social engineering to insist that an action is needed [9] and       Heuristic filter suites such as toolbars or antivirus programs
lures the user to click on a link to the phishing site (1). If      can also be used for similar protection [17]. Such tools can
the victim is successfully fooled, he or she then visits the site   combine various data sources, including URL content, domain
and submits sensitive information such as account credentials       age, search engine rankings [18], and page content [19]. Under
or credit card numbers (2). Victims will often be shown a           the hood, security companies also use a sophisticated network
reassuring confirmation message to minimize suspicion of the        of systems to track and respond to phishing threats (e.g.
attack after the fact. Finally, the phishing site transmits the     by updating blacklists). The effectiveness of these technical
victim’s information back to the phisher (3), who will attempt      defenses hinges on early detection, which might be thwarted
to fraudulently use it for monetary gain [10] either directly       by a clever phisher as we discuss in Section IV.
(4a, 5a) or indirectly (4b, 5b).                                       In the case of credential theft, even if a phishing attack
                                                                    is carried out successfully, victim organizations can employ
B. Anti-Phishing Defenses                                           multi-factor authentication schemes in an effort to mitigate
                                                                    malicious login attempts [4].
   Phishing is a difficult problem to solve, as phishers are
becoming increasingly convincing when tricking users into
                                                                    C. Phishing Kits
disclosing personal information. However, the industry has
developed security mechanisms that, if used alongside proper           A phishing kit is a unified collection of tools used to deploy
phishing awareness training, can help users identify and avoid      a phishing site on a web server [20]. Some phishing kits are
fake websites [11].                                                 closely held by their creators, while others are offered as part
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 4 of 13

of the cybercrime-as-a-service economy [21]. Certain crimi-         by the phisher, or forcefully taken offline by the web host
nals specialize in creating and selling phishing kits and will      [28]. Security efforts aim to minimize the amount of time that
even accept custom requests for kit creation [22]. Kit creators     passes between phishing site deployment and blacklisting or
compete based on the believability, ease of use, or perceived       take-down [17].
security of their kits. Other criminal service providers sell or
barter to provide pre-hacked web servers (sometimes called                        III. A NTI -P HISHING E COSYSTEM
“shells” or “cpanels” in criminal marketplaces). Still others
offer lists of spam recipient e-mails and tools for sending the        Phishers have extensive control over the configuration of
e-mails [1]. This lowers the barrier to entry, allowing criminals   phishing sites they deploy. As we established in Section II-D,
with very minimal technical skills or limited capabilities in       this includes the location (URL and hosting provider) of the
English to become successful phishers [23]. The phisher can         site, the software the site uses to display the malicious content
simply buy a kit, customize it by replacing the destination e-      and capture user input, and the deceptive messages distributed
mail address, upload, and unzip the kit on a pre-hacked web         to victims. Each of these areas involves an extensive network
server. The phisher then loads a pre-written message and a list     of entities who are either exploited during the phishing attack,
of target e-mails into his or her spamming tool, hits “send,”       who seek to fight phishing, or who are adversaries. This gives
and waits for stolen credentials to arrive in his or her inbox.     rise to a complex anti-phishing ecosystem.
   Basic components of a phishing kit include a template that          By combining our findings from Sections IV and V with
mimics the design of the website being impersonated, server-        previous research of individual parts of the ecosystem [4], [1],
side code to capture and send submitted data to the phisher,        [29], [2], [23], we, for the first time, paint a picture of the
and optionally code to filter out unwanted traffic or implement     ecosystem as a whole, expose a host of potential weak points
other countermeasures against the anti-phishing community.          throughout the ecosystem, and address these weaknesses.
Such countermeasures might include URL shortening or redi-
rection, URL randomization, or code obfuscation [24].               A. Ecosystem Components
D. Deploying a Phishing Scam                                           As shown in Figure 2, at the heart of the phishing attack
   To carry out a traditional phishing scam, attackers first need   lie the phisher (1), phishing message (2), victim user (3),
to have access to a live web server to host the phishing site.      and organization being impersonated (4). Without these basic
In most cases, creating the site merely involves uploading a        components, there would exist no basis of trust between the
phishing kit archive to the server and extracting its contents to   victim user and organization and no means of exploitation by
the desired path. Compromised infrastructure or free hosting        the phisher [9].
solutions are particularly common hosting targets (as we               Users are prone to re-using the same credentials across
discuss in Section V-C), because using an existing live URL         different services [4]. This means that the damage from each
bypasses the requirement to purchase a new domain name              successful phishing attack can potentially cause a chain reac-
and saves phishers both time and money [25]. Otherwise, the         tion spanning multiple organizations. Thus, the organization
phisher must also register a domain name that will point to         directly targeted by the phisher (4) expands to a set of
the phishing content.                                               indirectly targeted organizations of interest to the phisher (5)
   In the case of compromised infrastructure, the phisher gains     that use the same authentication scheme (such as username
access to upload malicious files to a web server he or she does     and password). Given the risk of damage that arises as a result,
not own by exploiting a known web vulnerability or by using         the organizations implement mitigation strategies consisting of
default or stolen credentials to access administrative software     their own security teams, third-party anti-phishing vendors, or
running on the server [26]. Exploitation is often automated and     law enforcement (6a).
results in the uploading of a shell script on the server which         1) Phishing Content: Phishing websites are displayed to
can then be used to remotely execute commands. Based on the         the user through a web browser, which necessitates browser-
dataset in Section IV-A, we found that Wordpress installations      based defenses such as those discussed in Section II-B. To
are a particularly common target for phishers. This can likely      support these defenses, there exist organizations that maintain
be attributed to the prevalence of Wordpress, the vast library      blacklists of known phishing sites, organizations that verify
of third-party extensions, and technically-unsavvy users who        phishing reports, and native web browser functionality that
fail to install security patches.                                   checks the blacklists [17] and blocks known sites as a baseline
   Once the phishing site is online, phishers distribute its        protection against phishing attacks (6b). Consumer-oriented
URL through means such as e-mail, social media, or direct           security firms (6c) also offer software for end users who want
messaging [27]. Messages are crafted to deceive the user and        additional protection (e.g. antivirus and internet security tools).
often convey a sense of urgency to encourage action [9].            While the former three classes of organizations all contribute
   The phishing campaign will remain online for some period         to the anti-phishing effort, they have different priorities and
of time during which the phishing site collects credentials         scopes of operation, and are thus worth distinguishing.
from victims who fall for the scam and forwards them to the            Because native browser blacklists (discussed in Sec-
phisher. Eventually, the site will be blacklisted, abandoned        tion IV-C5) accept user phishing reports, a community of
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 5 of 13




                                           Fig. 2. Components of the anti-phishing ecosystem.



savvy web users and researchers joins the fight against phish-       develop innovative ways to bypass the protection available in
ing (6d). These groups gave rise to organized community-             traditional communication channels such as e-mail.
driven efforts to list and confirm phishing sites, such as
                                                                     B. Observations
PhishTank or the APWG [30].
   Phishing content itself often stems from phishing kits, which        We have presented the first high-level overview of the
can be obtained through forums or dark web communities               different entities involved in today’s anti-phishing ecosystem
that fuel cybercrime (7). Credentials stolen through successful      as well as the services exploited by phishers to carry out their
attacks are sold by phishers via illicit underground economies       work. Because phishers are likely to gravitate toward whatever
[1] which in turn yield tools and motivation for future attacks.     tools best facilitate their attacks, beyond the entities already
                                                                     listed, the ecosystem can evolve in response to new hosting
   2) Hosting Infrastructure: The hosting platforms (8a) on
                                                                     or distribution platforms for phishing content and continued
which phishing sites get deployed fall into two main cate-
                                                                     innovation in evasion techniques implemented in phishing
gories: those controlled directly by the phisher and abused
                                                                     kits. In the following sections we show how the phishing
to carry out attacks, and those belonging to legitimate web
                                                                     kits and URLs we studied were able to reveal such extensive
sites that get hijacked by the phisher [24]. In the case of
                                                                     information about the ecosystem’s components.
the former scenario, domain registrars (8b), both paid and
free, can be the subject of further abuse through malicious                   IV. A NALYSIS OF S ERVER -S IDE F ILTERING
domain registrations. In the case of the latter, the web site           Many phishing kits employ request filtering, which requires
owner (9) may suffer collateral damage, such as disruption of        some set of conditions to pass (based on information contained
regular business operations or loss of productivity as a result      in the HTTP request or server state) before the phishing site
of an incident response from the hosting provider or one of          is displayed to the client. Filters are of particular interest
the security vendors previously discussed (6a). The hosting          to researchers as they allow us to gain insight into the
provider may also make efforts to reduce hijacking through           organizations that a phishing kit is trying to evade, or the group
diligent patching or intrusion detection.                            of users being targeted, thus making it possible to fingerprint
   3) Message Distribution: Phishers require a communica-            the kit. Filtering in phishing kits bears a similarity to web
tion channel to initiate their scam. Major e-mail providers          cloaking [7], a technique used by spam sites to serve malicious
and social media networks inevitably capture a large volume          content to victims while showing seemingly benign content to
of phishing messages (2) through their platforms [31], thus          web crawlers.
they are dragged into the ecosystem once they start dedicating          Denying requests through server-side filtering seems para-
resources to protect their users. E-mail providers such as           doxical at first glance, as the phisher’s goal is to scam as many
Gmail check incoming messages, mark them as spam or alert            victims as possible. However, the phisher also wishes to evade
the user if malicious content is found, and forward abuse            detection, which is where filtering plays an important role. It
reports of identified phishing URLs to concerned entities            is thus in the phisher’s interest to serve the phishing content
(6a, 6b) [4], [32]. With the rapidly changing state of social        to a legitimate victim while denying access to search engines,
media and web browser landscape [33], we expect phishers to          security firms, researchers, and blacklist crawlers, all of which
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 6 of 13




        Fig. 3. Distribution of blocked IPs in the United States.                 Fig. 4. Distribution of blocked IPs worldwide.



could trigger an anti-phishing response. Successfully blocking        evade based on the contents of the .htaccess files. Finally, we
these entities decreases the likelihood of timely detection and       consider metadata of the .htaccess files to plot age and discuss
blacklisting of the phishing site, ultimately increasing the          phishing kit re-use.
phisher’s return on investment.                                       A. Dataset Overview
   Filtering can be implemented in various places, including
                                                                         We examine a sample of 2,313 .htaccess files extracted
server directives, server-side scripts (written in languages such
                                                                      from 1,794 live phishing kits hosted on 933 different domains.
as PHP and Python), or Javascript that runs in the user’s web
                                                                      These kits were retrieved between January 1st , 2016 and
browser. The former two approaches are common and allow
                                                                      June 30th , 2016 and provided to us by Cofense (formerly
for very similar types of filtering with certain trade-offs as
                                                                      PhishMe), a company that focuses exclusively on phishing-
discussed below. The latter is an emerging technology seen in
                                                                      related security solutions. In addition to the contents of the
more sophisticated phishing kits, suitable for evaluation in a
                                                                      .htaccess files, the dataset contained the file modification date,
future work.
                                                                      date of retrieval, and URL of each kit.
   .htaccess files are used to supply configuration information          1) Cleaning the Data: Because .htaccess files consist of
for the Apache web server, the most common server software            plain text and generally contain one directive per line, they are
used for 44.99% of active web sites as of August, 2017 [33].          straightforward to parse. We started by identifying duplicate
Such files are placed in directories containing web content           files in the dataset by stripping comments and empty lines (we
and scripts. They allow configuration to be specified without         preserved inline comments as metadata for later analysis). This
root-level access to the server, which makes them possible to         left 153 unique .htaccess files out of the total of 2,313 (6.6%).
deploy without a complete breach of a system (gaining access          Of these unique files, 73 were seen only once, 66 appeared an
to upload files to a public folder is generally sufficient). They     average of 7.5 times, and 14 outliers appeared an average of
are also simple for phishers to write and maintain through            124 times. The outliers were attributable to a handful of kits
different iterations of a kit as they carry no dependencies. All      with a large number of sub-directories all containing the same
this ease makes .htaccess files particularly appealing and they       .htaccess file.
are therefore a common sight in phishing kits. .htaccess files           We then identified syntactic variations of directives with the
lend themselves well to analysis as they are comprised nearly         same semantics (such as IP block rules) and iterated through
entirely of filtering directives in a homogeneous format, as          each .htaccess file to obtain an aggregate overview of its filters.
opposed to arbitrary server-side code which can be written in
many different ways, and can be obfuscated.                           B. Filter Types and Frequency
   We examined a dataset of PHP scripts from phishing kits                We discovered five different major types of filters used in
as part of our research and found them to implement filtering         the .htaccess files, distributed as shown in Table I. The most
strategies in the same manner as .htaccess files. The main            common deny IP filter takes a blacklist approach to block
benefit of using scripts over server-side directives is the ability   requests from specific IP addresses, partial IP addresses, or
to track a user, something which has been previously studied          CIDR ranges; at least one such rule was present in 64% of
[23], [24]. We thus focus our analysis on .htaccess files.            the unique files and 95% of all files. Three other blacklist
   In the following sections we study a large dataset of              filters checked the requester’s hostname, referring URL, or
.htaccess files in detail to reveal the nature and prevalence         user agent string to deny requests matching the specified
of request filtering techniques employed by phishers while            strings. On the opposite end of the spectrum, the allow IP
identifying their underlying motivation. We propose methods           filter took a whitelist approach to grant access only to specific
to defeat each type of identified filter. We also synthesize a        IP addresses. In the case of our dataset, the allow IP filter was
list of the anti-phishing organizations that phishers attempt to      only present in a handful of files that performed geolocation
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 7 of 13

                                                                                           TABLE I
                                                                    O CCURRENCE OF DIFFERENT FILTER TYPES IN . HTACCESS FILES .

                                                                                       All Files (2313)                   Unique Files (153)
                                         Approach               Filter Type
                                                                               Filter Count     Files w/ Filter    Filter Count     Files w/ Filter
                                         Blacklist              Deny IP        1,046,397        2194              234,125          98
                                         Blacklist              Hostname       16,540           913               794              76
                                         Blacklist              Referrer       4,177            572               976              48
                                         Blacklist              User Agent     111,255          462               11,904           41
                                         Whitelist              Allow IP       315,907          9                 94,515           5



to restrict traffic to single countries. The four blacklist filters                                    Our analysis of the data revealed that the phishers devel-
provide insight into the specific entities that phishers are trying                                 oping these .htaccess files focus heavily on blocking requests
to exclude. The whitelist filters instead reveal the location of                                    from web hosts, web crawlers, and internet service providers,
the victims of the phishing scam.                                                                   with a secondary focus on security companies, universities,
   In addition to these filters, we found that 30% of the unique                                    and organizations involved in DNS administration. Per the
.htaccess files and 61% of all files limited HTTP methods                                           GeoLite2 database, over 90% of the unique IP addresses in
to GET and POST. For the sake of completeness, other less                                           our dataset were located in the US, with approximately half
interesting directives included the specification an index script,                                  originating in tech-heavy California as shown in the maps in
disabling of server-level directory indexes, and allowing only                                      Figures 3 and 4. Areas with concentrated IP blocks coincide
certain file extensions.                                                                            with the headquarters and datacenters of major organizations
                                                                                                    involved in internet security.
C. Organizations of Interest                                                                           Avoiding traffic from these entities is important to phishers
   In this section we discuss the nature of the blocked IP                                          because, for instance, detection by a web host might lead
addresses, hostnames, referring URLs, and user agents as we                                         to deactivation of the platform hosting the phishing site or
unmask why phishers selected them as part of their filtering                                        identification of the person behind the attack [28]. Detection
strategy.                                                                                           by a search engine crawler or security company would likely
                                                                                                    result in blacklisting of the phishing content, which could
 1   o r d e r a l l o w , deny                                                                     terminate the phishing campaign before the phisher finishes
 2   a l l o w from a l l
 3   deny from 6 0 . 5 1 . 6 3 .         # websense bandwidth w a s t e r                           his or her work [24]. Generally speaking, the phisher does not
 4   deny from 8 7 . 2 3 3 . 3 1 . 4 5 # b o t r i p s way t o o f a s t
 5   deny from 4 6 . 1 3 4 . 2 0 2 . 8 6                                                            want anyone but the victims to be able to access the phishing
 6
 7   deny from p a y p a l . com                                                                    page.
 8   deny from a p p l e . com
 9                                                                                                     We can conclude that phishers make a considerable effort to
10
11
     R e w r i t e E n g i n e on
                                                                                                    identify and attempt to bypass the anti-phishing infrastructure
12   R e w r i t e C o n d %{HTTP REFERER} g o o g l e \.com [NC, OR]
                                                                                                    being used against them. While this dataset does not allow us
13   R e w r i t e C o n d %{HTTP REFERER} f i r e f o x \.com
14
15
     R e w r i t e R u l e .⇤   [F]                                                                 to make any measurements of the effectiveness the phishers’
16   R e w r i t e C o n d %{HTTP USER AGENT} ˆ g o o g l e b o t                                   evasion efforts, the security industry can regardless respond
17   RewriteRule ˆ.⇤             [F , L]
                                                                                                    by using a diverse and ever-changing network of systems and
     Listing 1. Partial .htaccess file with all 4 blacklist filters
     and real comments left by phishers.
                                                                                                    IP addresses.
                                                                                                       2) Hostname: By total count, filtering by hostname (of the
   1) IP Address: We identify the entity targeted by each IP                                        IP address of the user making the HTTP request) was the
address through a variety of techniques: performing a reverse                                       least common filter type in our dataset. This rarity is likely
DNS lookup to obtain the hostname, visiting the IP, querying                                        because such filters require the server to perform a reverse
an ISP or IP geolocation database (we used IP2Location and                                          DNS lookup for every HTTP request which is costly in terms
GeoLite2, respectively), and manually interpreting the com-                                         of time and could impact the availability of the phishing site.
ments left behind by phishers. For some 4,300 IP addresses                                          However, nearly half of the unique .htaccess files contained at
out of the total of 29,971 unique blacklisted IPs we extracted,                                     least one hostname filter, suggesting that phishers trust their
phishers included a comment describing the entity believed to                                       effectiveness.
be tied to the address. These comments could be found in 23%                                           Hostname filters showed a heavy bias toward the victim
of the files in the dataset. Examples of IP filtering as well as                                    organizations as well as anti-phishing organizations, and also
comments are found in Listing 1.                                                                    included some antivirus vendors. Some were designed to
   For the purpose of our analysis, we combined all of these                                        match keywords that might be present in a security-related
techniques to obtain as much information as possible about                                          hostname, such as “phish,” “spam,” or “.edu.”
each IP address. For each IP address in the dataset, we                                                This filter can be evaded by ensuring that no PTR reverse
recorded the frequency as well as the associated entity. We                                         DNS record is configured for the IP address accessing the kit,
categorized these entities based on their primary business type.                                    or that the record is not revealing.
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 8 of 13

                         TABLE II                                   we saw in prior filters. This absence suggests that although
  M OST COMMONLY OBSERVED ENTITIES IN OUR . HTACCESS DATASET.       phishers certainly wish to prevent automated tools (such as
             Freq.   Ecosystem Entity      Type                     wget or a software library) from fetching their sites, they
             257     Google
                                           Crawler                  perhaps do not know the specific user agent strings used by
                                           Blacklist                security infrastructure, or they know how trivially these can
             96      PayPal                Victim Org.
             91      Internet Identity     Security                 be changed. Regardless, because the string can be spoofed,
             81      Bit Defender          Security                 phishing blacklist crawlers can and should frequently take
             49      McAfee                Antivirus                advantage of user agent spoofing.
             42      Forcepoint            Security
             42      Mark Monitor          Security                    5) Combined Summary: In Table II, we summarize the
             39      Brand Protect         Security                 most frequently observed entities in our dataset of 153 .htac-
             37      Looking Glass Cyber   Security                 cess files, specifically those with 10 more distinct appearances.
             35      AVG                   Antivirus
             34      Eset                  Antivirus
                                                                    We aggregated the data by assigning a unique identifier to
             33      Kaspersky             Antivirus                each entity, then combined the total number of occurrences
             27      Firefox / Mozilla
                                           Browser                  of each entity within each filter type. Many of the entities
                                           Blacklist
                                                                    listed are of integral importance in the anti-phishing landscape.
             25      TrendMicro            Antivirus
             22      Apple                 Victim Org.              Of particular note are Google Safe Browsing and Microsoft
             21      Symantec              Antivirus                SmartScreen, who operate the blacklists that natively protect
             21      Netcraft              Security                 Google Chrome, Safari, Firefox, Internet Explorer, and Edge,
             20      F-secure              Antivirus
             19      Dr Web                Antivirus
                                                                    accounting for over 97% of global desktop traffic as of August,
             15      Avast                 Antivirus                2017 [35]. Similarly, it is no surprise that PayPal and Apple
             14      Avira                 Antivirus                appeared in this list as these companies ranked second and
             14      ClamAV                Antivirus                third as the most targeted brands in our APWG dataset and
             12      Spamcop               Security
             11      Yandex                Crawler                  were common victims in prior studies of phishing kits by Cova
             11      Comodo                Security                 et al. [23] and Han et al. [24]. The large, user-driven anti-
             10      Microsoft             Blacklist                phishing community PhishTank saw a disproportionately low
             10      PhishTank             Security
                                                                    representation in .htaccess files, possibly due to the distributed
                                                                    nature of the community [30].
                                                                       It is evident that phishers work hard to thwart anti-phishing
    3) Referrer: When a human makes a web request by
                                                                    efforts by evading detection to ultimately bypass the defenses
following a link in a browser, the browser will typically
                                                                    offered by blacklists, security firms, and antivirus vendors.
transmit the URL of the referring web page in the Referer
                                                                    Furthermore, it is arguably eye-opening that such a clear
HTTP header [34] of the new request. For instance, if an
                                                                    picture can be painted from data created by and known to
employee at a security company were to manually verify a
                                                                    phishers. At the same time, the .htaccess data does show
phishing URL by clicking on a link in an e-mail or internal
                                                                    some cracks: filters in older kits (discussed in the following
database, the company’s name may be revealed in the referring
                                                                    section) lag behind in the past, as many references are made to
URL. Phishers can take advantage of this behavior by blocking
                                                                    defunct companies or companies that have merged with others
requests containing certain referring URLs, as shown in Lines
                                                                    within the past two years. Measuring the true effectiveness of
12–14 of Listing 1.
                                                                    phishers’ filtering techniques within the ecosystem would be
    We found that the referrer filters focused exclusively on an-
                                                                    an interesting research problem.
tivirus companies, security companies, and blacklist providers.
These filters merely contained the primary public domain of
these companies (e.g. google.com or mcafee.com), suggesting         D. Phishing Kit Sharing and Age
that phishers may have been guessing rather than basing these
filters on known referrers.                                            We found that on average 87 days elapsed between the first
    The anti-phishing industry can easily bypass such filtering     and the last retrieval of the duplicate .htaccess files discussed
by configuring browsers or crawlers used for phishing detec-        in Section IV-A1. Furthermore, almost every kit was retrieved
tion to never transmit referrer information or to transmit a        from a distinct domain. We can thus conclude that phishing
benign-looking URL.                                                 kits see regular re-use, potentially as part of a single phisher’s
    4) User Agent: The user agent string (defined in RFC            campaign.
2616) identifies the software issuing the HTTP request on              Frequent phishing kit re-use is further supported by ana-
behalf of the user, such as a browser or robot [34]. In our         lyzing the modification date metadata of the .htaccess files.
dataset, user agent filters were used exclusively to block known    The majority of files were last modified over a year before
web crawling and scraping software.                                 deployment, as shown in Figure 5. Interestingly, a handful
    Lines similar to 16–17 in Listing 1 were commonly found         of kits dated as far back as 2009. Regular changes to the
in our dataset and seek to block the Google crawler. We             configuration of anti-phishing infrastructure would quickly
identified no other references to the anti-phishing entities that   render the filtering efforts in such kits obsolete.
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 9 of 13

                                                                    then removed hostnames as duplicates if they differed only
                                                                    in the presence of a hash or user ID in the subdomain, a
                                                                    common technique employed by phishers to evade blacklist
                                                                    hits [24]. This pruning left 66,752 unique hostnames. Finally,
                                                                    we used substring extraction [37] to identify common tokens
                                                                    in the URLs and manually classified them as brand if similar
                                                                    to the targeted brand name or misleading if related to account
                                                                    security and potentially misleading to a user (e.g. “secure,”
                                                                    “https,” “service”). Having classified individual tokens, we
                                                                    created parameters indicating their presence in the path and
                                                                    hostname of each URL, and in turn could classify the entire
                                                                    URL.

                                                                    B. Classifying Phishing URLs
           Fig. 5. .htaccess file modification date histogram.
                                                                       Using the attributes we added to the URL dataset, we
                                                                    propose a phishing URL classification in Table III that builds
              V. A NALYSIS OF P HISHING URL S                       on the model of Garera et al. [8], an early and now outdated
   Cleverly-chosen URLs can be used by phishers to deceive          classification that identified four different types of hostnames
victims or make a page appear benign in the absence of other        in a phishing URL.
context. In this section, we propose an up-to-date classification      In an effort to comprehensively capture recent and emerging
scheme reflecting the latest trends in phishing URLs motivated      patterns in phishing URLs, we identify URLs as one of five
by evolving social engineering techniques of phishers in the        mutually exclusive types by looking at both the hostname and
context of URL creation. Moreover, we show that analyzing           path. Types I through IV are divided into a further two sub-
the domain age alongside the classification of these URLs           types: the more common (a) for URLs recognizably containing
can reveal information about the infrastructure being used to       the brand name, or (b) URLs containing misleading keywords.
host phishing content. Patterns in phishing URLs have been          Both sub-types aim to trick a user to visit the URL. It was
shown to allow for automated classification and detection of        common for the (a) sub-type to contain a slight misspelling
phishing content, as studied in the work discussed in Section       of the brand such as “paypol” instead of Paypal or “appel”
VI, and such classification can be enhanced by considering          instead of Apple; this enables top-level domain registration and
recent developments in URL crafting and understanding the           typosquatting, and may thus also evade heuristic classifiers that
intent behind each type of phishing URL.                            expect the exact brand name [32] or specific keywords [38].
                                                                       Apart from the introduction of the two sub-types to each,
A. Dataset Overview                                                 Type I, II, and III URLs are otherwise unchanged compared
   The APWG has operated a clearinghouse of cybercrime data         to Garera et al.’s classification [8]. Type IV URLs contain a
since 2004. The online eCrime eXchange database, available to       deceptive top-level domain name registered by the phisher.
APWG members, contains over 2.7 million real-world phish-           Type V URLs are unintelligible in the absence of other
ing attacks reported since 2015. Each entry contains the phish      metadata and contain a seemingly random hostname (which
URL, organization targeted, date detected, and a confidence         can be either a domain or IP address) and no brand or
score. We focus on 172,620 URLs submitted during the first          deceptive keywords.
two quarters of 2017, which we fetched from the database on            Most browsers show the URL of the current page to the
a daily basis and annotated with the domain registration date       user, but the way the URL is displayed differs across browsers.
based on WHOIS data [36]. We further narrow our focus to            Phishers may thus opt for a specific URL type depending on
“traditional” phishing URLs rather than social media URLs,          the targeted browser or platform. For example, the Google
which are also recorded by the APWG but differ substantially        Chrome desktop browser highlights the top-level domain, so a
from a classic phishing attack in terms of deployment [31].         Type IV URL might appear legitimate to unsuspecting users.
   A key aspect of this dataset is that each URL is paired with     A Type III URL would be suitable for a mobile browser which
the victimized organization, because such URLs are primarily        only shows the first several characters of the URL due to
submitted to the database by agents of the organizations            screen width limitations. For instance, a top level domain
themselves. This pairing allows us to reliably identify the         of fakesite.com would not visible in the displayed portion
presence of the brand within the URL’s hostname or path and         of a URL such as www.paypal.com.signin.fakesite.com when
addresses the limitation of datasets in prior work [23], [24].      viewed on a small screen. A Type I, II, or III URL would
   After removing partial URLs without a hostname, social           be appropriate for display in e-mails, due to the possibility
media URLs, and entries with a confidence score below 100%,         of long deceptive strings spanning much of the URL. Finally,
we parsed each URL to generate additional attributes including      a Type V URL can be advantageous for evading detection
hostname, top level domain, path, and subdomain level. We           tools expecting specific patterns. We have thus identified not
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 10 of 13

                                                               TABLE III
                        P ROPOSED HIGH - LEVEL CLASSIFICATION OF PHISHING URL S , WITH EXAMPLES FROM DATASET.

                           Type I       IP address as hostname, deceptive path contents
                           (a) http://66.196.233.2/www.paypal.com/webscr.html?cmd= login-run
                           (b) http://93.182.172.145/info/Verify.php?=&securessl=true
                           Type II Random domain, deceptive path contents
                           (a) http://resqplus.net/css/ssl/secure.paypal.com.au/au/cgi-bin/webscr/
                           (b) http://www.nae4ha2012.com/logos/login/secure.my.private-settings.support
                           Type III Long, deceptive subdomain
                           (a) http://statements.visa.com.upetkiti.be/cards/myvisa/transactionsphp
                           (b) http://https.secure.update.customer-update.extrasecure.profilecontinue.charityliberia.org/
                           Type IV Deceptive top-level domain
                           (a) http://change-paypal.com/ma/webapps/mpp/home/
                           (b) http://support-center-confirm.com/support/Payment-update-0.html
                           Type V Unintelligible URL
                           http://offto.net/5d8ucl/?action=redirect&nick=5d8ucl&m=1
                           http://69.93.204.33/⇠startrac/cash69.html



only technical reasons for URL selection, but also motivations
deeply rooted in social engineering.
   In the entire dataset, we identified 156 Type I, 6,899 Type
II, 4,186 Type III, 14,289 Type IV, and 41,213 Type V URLs.
However, these numbers are far more meaningful when viewed
alongside the age of the domain name within the latter four
URL types, as discussed in the following section.

C. New vs. Compromised Infrastructure
   Although URL content and domain age have historically
been used in phishing site classifiers based on machine learn-
ing, other heuristic attributes based on page content and search
engine metadata have proven to be much stronger indicators of
a phishing attack [38]. Therefore, rather than using URL type
                                                                           Fig. 6. Impact of domain age on URL type distribution (Type II: random
and domain solely to identify phishing attacks, we propose                 domain with deceptive path; Type III: long deceptive subdomain; Type IV:
a different use for these attributes: predicting the underlying            deceptive top-level domain; Type V: unintelligible URL).
hosting infrastructure, which can then be leveraged to mount
an appropriate incident response by anti-phishing entities.
   We found that 28.9% of the URLs in our dataset were                     omitted as IPs do not have registration dates, unlike domains;
reported within 1 month (30 days) of the domain registration,              they were also rare in the dataset as a whole.
while another 53.3% of URLs had domains older than a                          Type I, II, and V URLs only rely on the folder structure
year. The remainder was fairly uniformly split between 1                   of uploaded files, which can easily be controlled via phishing
and 12 months. These findings are consistent with Hao et                   kits. Exploiting a web vulnerability to upload a phishing kit
al.’s analysis of spam URLs distributed via e-mail [29] and                would grant the access necessary to deploy such URLs. On
show that the use of compromised infrastructure is still a                 the other hand, a typical web hosting environment requires
significant problem today. While it is tempting to outright                DNS changes for configuring Type III and Type IV domains;
conclude that old domains belong to benign websites that have              such access would require a larger-scale breach for deployment
been compromised, a much stronger case can be made if we                   on a compromised system. We therefore hypothesize that
also consider URL classification along with the requirements               older Type II and Type V phishing URLs generally represent
to deploy each URL type.                                                   compromised infrastructure, while newer Type III and Type IV
   In Figure 6 we plot domain age versus URL type in                       URLs are more likely to be found on infrastructure deployed
our dataset and find that Type IV (deceptive TLD) URLs                     by phishers. While we do not verify this correlation, a future
are the most common in newly-registered phishing domains,                  study involving a dataset with attributes such as the content
with Type III (long subdomain) URLs also occurring more                    and search engine rankings of each URL could be used to
frequently early on. Over time, the frequency of Type II                   definitively classify the underlying infrastructure.
(deceptive path) and Type V (unintelligible) URLs increases                   An intriguing case is our observation of a small proportion
significantly while other types decline. Type I URLs are                   of Type IV URLs with domains older than 1 year. Because
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 11 of 13

paid domain names must be renewed annually, it would not             our dataset and combine methodology originally proposed by
make economic sense for a phisher to pay renewal fees prior          Matsuoka et al. [36] to further identify the URLs deployed on
to using the domain name for the first time. After analyzing         compromised infrastructure. Our datasets are unique because
the TLD distribution of these URLs, we found that nearly             they are based entirely on real-world, live phishing attacks,
all of these domains had free ccTLDs including .tk, .ga, .ml,        contain extensive metadata, and not directly available to the
.cf, and .gq. Such domains are owned by the registrar rather         public.
than the phisher and can often be renewed for free or re-
acquired for free following expiration; a secondary advantage
is of course anonymity since no payment details need to
                                                                                           VII. D ISCUSSION
be provided. A handful of outliers included compromised
legitimate websites that happen to contain a brand name, such
as apple-medical.com. Type IV URLs consisted of 41.8%                   Server-side request filtering can easily be deployed through
.com domains (lower than the 47.0% for the entire dataset)           .htaccess files placed inside distributable phishing kits, which
and 14.6% of the aforementioned ccTLDs (higher than the              spread quickly due to their appeal to phishers with limited
5.1% dataset average). It is also worth noting that these            programming knowledge. Fortunately, countermeasures exist
ccTLDs are administered by only a handful of commonly-               for each filtering technique as discussed in Section IV.
abused registrars.                                                      As web browsers and anti-phishing technologies mature,
   In this dataset, .coms dwarf the second most common single        phishers respond by adapting their URLs for maximum effec-
TLD, .net, which accounted for only 3.6% of URLs. Full TLD           tiveness against their victims while aiming to avoid detection.
statistics are publicly available from the APWG [3].                 Automated phishing site classification systems should likewise
                     VI. R ELATED W ORK                              adapt to detect more subtle phishing URLs with partial brand
                                                                     names, homographs, and deceptive keywords. The generic
   The work most closely related to our analysis includes that       URL classification scheme that we propose addresses common
of Thomas et al. [4], who carried out a comprehensive study          modern-day social engineering techniques and can be used
of the underground credential re-use ecosystem. As part of           as a part of such automated systems. Specifically, while
their study, the authors briefly discuss web cloaking through        modern web browsers leverage native anti-phishing blacklists
IP address blacklists in .htaccess files found in phishing kits,     to protect users from known malicious URLs, classification
but they do not delve into any specific details. Cova et al. [23]    based on the URL alone is not widely used. Our findings could
performed an analysis of phishing kits freely available through      be used to reduce the false positive rates of such classification
underground sources or left behind by phishers as archives on        by considering context such as the type of device being used.
live sites. The authors focused on identifying backdoors in
                                                                        Continuous monitoring of the most recent phishing URLs
these free phishing kits and found trends in e-mail provider
                                                                     can further improve this classification over time by identifying
usage, victimization, drop technique, and URL type. While
                                                                     changing trends. With the evolution of the use of social media
they considered URL obfuscation techniques implemented
                                                                     platforms and URL shortener services in phishing [31], future
through PHP code as a blacklist deterrent, they did not analyze
                                                                     analysis should also focus on how these new platforms are
if the kits performed request filtering. Han et al. [24] collected
                                                                     used alongside the traditionally-hosted phishing site.
a large dataset of phishing kits through a honeypot server in
order to study the anatomy and timeline of phishing attacks in          The URL-based attributes that we have identified could
great detail, which is important in understanding how to best        be incorporated alongside existing detection techniques such
respond to a phishing attack.                                        as passive DNS in order to respond during earlier stages
   Much prior research has studied URLs used for phishing            of a phishing campaign, or with greater confidence. Also,
attacks. Hao et al. [29] analyze the domain registration behav-      considering the age of the domain along with the URLs
ior of real phishers and reveal commonly abused registrars.          classification can help determine whether or not a legitimate
Garera et al. [8] provide a high-level classification scheme for     website has been compromised and allow for an effective
phishing URLs. Further studies developed effective machine           response by the hosting provider. Finally, we could leverage
learning techniques to perform the classification itself [18],       URL-based predictions about the intended phishing victims
[39], [38] in order to automatically identify malicious websites     in an attempt to bypass some of the server-side filtering
on a large scale. Such systems are among those that respond to       techniques discussed in Section IV.
phishing content reported to the security community [40]. With          Phishers heavily rely on compromised infrastructure to
the boom of social media in recent years, shortened redirection      carry out their work, but they also obtain their own domains
URLs and social media links have also seen a prominent use           through key bottlenecks including .com registrars and free
in phishing, as studied by Chhabra et al. [31].                      domain providers. Further efforts should be focused on quickly
   To the best of our knowledge, no prior work has analyzed          detecting and responding to malicious registrations, especially
.htaccess files in detail in the context of phishing. With respect   when no payment is required. With access to their own
to phishing URLs, we expand on the classification of Garera et       domains, phishers otherwise have full flexibility when it comes
al. [8] by introducing a new URL type frequently observed in         to crafting a deceptive URL.
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 12 of 13

A. Future Work                                                       organizations being targeted by phishers, yet those phishers
   In a future study motivated by the findings from our analysis     have a keen awareness of the tools being used against them
of .htaccess evasion techniques, we will measure how effec-          by the security community. Phishers seek to maximize their
tively key security organizations in the anti-phishing ecosys-       return on investment by avoiding detection by tools they know
tem (from Table II) implement countermeasures to phishers’           of, increasing the volume of attacks by using compromised in-
attempts at evasion, with a focus on the real-world security of      frastructure when possible, and bolstering the effectiveness of
the end user. If anti-phishing tools do not effectively counter      attacks by registering highly-deceptive domain names (prefer-
request filters, phishers can cause extensive damage to their        ably at no cost) to trick their victims. Security researchers and
victims without being detected or stopped in a timely manner.        all involved entities must likewise understand phishers and
Our preliminary efforts in this area, which involve monitoring       respond to thwart them before phishing methodology evolves
of traffic to dummy phishing sites, have shown that even             further.
simple request filtering is effective at delaying a response            It is clear that phishers have a wide gamut of paths available
from the security community. We plan to expand this study to         to them when it comes to deploying an attack. Our study
more complex and innovative combinations of filters targeting        provides the building blocks for an enhanced, custom-tailored
typical groups of victims. Delayed blacklisting can lead to          response to phishing attacks that can be aided by automated
costly damage as a result of the phishing attack, both to the        technologies. Identifying a URL as a phish is only a basic
victims and brands being phished.                                    first step. By combining our URL classification scheme and
                                                                     analyzing domain age, we can profile not only where a
B. Limitations                                                       phishing attack likely originated in terms of infrastructure,
   Our findings should be considered with certain limitations        but also why that URL was chosen. Building on our .htaccess
in mind. The APWG database, while large and maintained               findings, a crawler that is able to bypass and profile server-
by security professionals, is skewed toward organizations [3]        side filtering efforts can then reveal information about who
that directly or indirectly partner with the APWG. It contains       was targeted for a faster blacklist response time. Knowing
malicious URLs reported by the community, which are a                this information will allow anti-phishing efforts to focus on
subset of all phishing attacks, and may be skewed toward             the most effective response, potentially saving the ecosystem
URLs that are harder to detect using existing heuristics. Also,      time and money while improving the security of the end
we trust the confidence levels assigned by APWG submitters           user. In a future work, we will identify the effectiveness to
as an indication that the phishing URL listed was a true             each filtering technique and measure the timeliness of the
positive, as in many cases phishing content has already been         ecosystem’s response.
removed by the time a URL appears in the database, so we
cannot re-verify it.                                                                          ACKNOWLEDGMENT
   The Cofense dataset is a year older than the APWG dataset,           This material is based upon work supported by the National
though Cofense does use a brand-agnostic approach to ver-            Science Foundation under Grant 1703644. This work was also
ifying and documenting phishing attacks which is divorced            partially supported by a grant from the Center for Cybersecu-
from its customer list. While many or even most phishing             rity and Digital Forensics at Arizona State University.
sites may contain .htaccess files, once deployed an .htaccess
file is not retrievable via a web request, and thus we have only                                  R EFERENCES
analyzed those files which were found in phishing kit archives
                                                                      [1] K. Thomas, D. McCoy, C. Grier, A. Kolcz, and V. Paxson, “Trafficking
that could be retrieved from phishing sites (i.e. zip files that a        fraudulent accounts: The role of the underground market in Twitter spam
phisher extracted onto a compromised server). This means that             and abuse.” in USENIX Security Symposium, 2013, pp. 195–210.
the .htaccess files ultimately deployed on phishing sites could       [2] T. Holz, M. Engelberth, and F. Freiling, “Learning more about the
                                                                          underground economy: A case-study of keyloggers and dropzones,”
differ from those retrieved, though this is partially negated by          Computer Security–ESORICS 2009, pp. 1–18, 2009.
the sheer number of directives across our dataset.                    [3] “Anti-Phishing Work Group: APWG Trends Report Q4
   Nevertheless, such datasets are highly relevant to the phish-          2016,” (Date last accessed 23-August-2017). [Online]. Available:
                                                                          https://docs.apwg.org/reports/apwg trends report q4 2016.pdf
ing landscape as they correspond to the most common victim            [4] K. Thomas, F. Li, A. Zand, J. Barrett, J. Ranieri, L. Invernizzi,
organizations and therefore warrant future analysis by the                Y. Markov, O. Comanescu, V. Eranti, A. Moscicki, D. Margolis, V. Pax-
research community. Given our finding that phishers’ filtering            son, and E. Bursztein, Eds., Data breaches, phishing, or malware?
                                                                          Understanding the risks of stolen credentials, 2017.
techniques target the most prominent entities involved in the         [5] B. Liang, M. Su, W. You, W. Shi, and G. Yang, “Cracking classifiers for
fight against phishing, future datasets built collaboratively             evasion: A case study on Google’s phishing pages filter,” in Proceedings
could prove to be even more eye-opening.                                  of the 25th International Conference on World Wide Web. International
                                                                          World Wide Web Conferences Steering Committee, 2016, pp. 345–356.
                     VIII. C ONCLUSION                                [6] T.-C. Chen, T. Stepan, S. Dick, and J. Miller, “An anti-phishing system
                                                                          employing diffused information,” ACM Transactions on Information and
   We have studied server-side request techniques employed                System Security (TISSEC), vol. 16, no. 4, p. 16, 2014.
in phishing kits, which paint a picture of the anti-phishing          [7] L. Invernizzi, K. Thomas, A. Kapravelos, O. Comanescu, J.-M. Picod,
                                                                          and E. Bursztein, “Cloak of visibility: Detecting when machines browse
ecosystem from the perspective of criminals. We observed                  a different web,” in Proceedings of the 37th IEEE Symposium on Security
that the ecosystem spreads far beyond just the victims and                and Privacy, 2016.
Case 0:20-cv-60416-RS Document 24-15 Entered on FLSD Docket 05/21/2020 Page 13 of 13

 [8] S. Garera, N. Provos, M. Chew, and A. D. Rubin, “A framework                       22nd International Conference on World Wide Web, ser. WWW ’13.
     for detection and measurement of phishing attacks,” in Proceedings                 New York, NY, USA: ACM, 2013, pp. 177–188. [Online]. Available:
     of the 2007 ACM Workshop on Recurring Malcode, ser. WORM                           http://doi.acm.org/10.1145/2488388.2488405
     ’07. New York, NY, USA: ACM, 2007, pp. 1–8. [Online]. Available:            [27]   J. Hong, “The state of phishing attacks,” Communications of the ACM,
     http://doi.acm.org/10.1145/1314389.1314391                                         vol. 55, no. 1, pp. 74–81, 2012.
 [9] R. Dhamija, J. D. Tygar, and M. Hearst, “Why phishing works,” in            [28]   P. J. Nero, B. Wardman, H. Copes, and G. Warner, “Phishing: Crime
     Proceedings of the SIGCHI Conference on Human Factors in Computing                 that pays,” in eCrime Researchers Summit (eCrime), 2011. IEEE, 2011,
     Systems, ser. CHI ’06. New York, NY, USA: ACM, 2006, pp. 581–590.                  pp. 1–10.
     [Online]. Available: http://doi.acm.org/10.1145/1124772.1124861             [29]   S. Hao, M. Thomas, V. Paxson, N. Feamster, C. Kreibich, C. Grier,
[10] A. Emigh, “ITTC report on online identity theft technology and coun-               and S. Hollenbeck, “Understanding the domain registration behavior
     termeasures 1: Phishing technology, chokepoints and countermeasures,”              of spammers,” in Proceedings of the 2013 conference on Internet
     Radix Labs, Oct 2005.                                                              measurement conference. ACM, 2013, pp. 63–76.
[11] W. Yang, A. Xiong, J. Chen, R. W. Proctor, and N. Li, “Use of               [30]   D. G. Dobolyi and A. Abbasi, “Phishmonger: A free and open source
     phishing training to improve security warning compliance: Evidence                 public archive of real-world phishing websites,” in Intelligence and
     from a field experiment,” in Proceedings of the Hot Topics in                      Security Informatics, 2016 IEEE Conference on. IEEE, 2016, pp. 31–
     Science of Security: Symposium and Bootcamp, ser. HoTSoS. New                      36.
     York, NY, USA: ACM, 2017, pp. 52–61. [Online]. Available:                   [31]   S. Chhabra, A. Aggarwal, F. Benevenuto, and P. Kumaraguru, “Phi. sh/$
     http://doi.acm.org/10.1145/3055305.3055310                                         ocial: the phishing landscape through short urls,” in Proceedings of the
[12] S. Duman, K. Kalkan-Cakmakci, M. Egele, W. Robertson, and E. Kirda,                8th Annual Collaboration, Electronic messaging, Anti-Abuse and Spam
     “Emailprofiler: Spearphishing filtering with header and stylometric fea-           Conference. ACM, 2011, pp. 92–101.
     tures of emails,” in Computer Software and Applications Conference          [32]   M. Khonji, Y. Iraqi, and A. Jones, “Enhancing phishing e-mail clas-
     (COMPSAC), 2016 IEEE 40th Annual, vol. 1. IEEE, 2016, pp. 408–                     sifiers: A lexical url analysis approach,” International Journal for
     416.                                                                               Information Security Research (IJISR), vol. 2, no. 1/2, p. 40, 2012.
[13] Y. Han and Y. Shen, “Accurate spear phishing campaign attribution           [33]   “NetCraft August 2017 Web Server Survey,” Jul 2017. [Online].
     and early detection,” in Proceedings of the 31st Annual ACM                        Available: https://news.netcraft.com/archives/2017/08/29/august-2017-
     Symposium on Applied Computing, ser. SAC ’16. New York,                            web-server-survey.html
     NY, USA: ACM, 2016, pp. 2079–2086. [Online]. Available:                     [34]   R. Fielding, J. Gettys, J. Mogul, H. Frystyk, L. Masinter, P. Leach,
     http://doi.acm.org/10.1145/2851613.2851801                                         and T. Berners-Lee, “Hypertext transfer protocol – HTTP/1.1,” United
[14] G. Stringhini and O. Thonnard, “That aint you: Blocking spearphishing              States, 1999.
     through behavioral modelling,” in International Conference on Detection     [35]   “Statcounter:     Desktop     browser    market     share   worldwide,”
     of Intrusions and Malware, and Vulnerability Assessment, 2015, pp. 78–             http://gs.statcounter.com/browser-market-share/, 2017, [Online; accessed
     97.                                                                                20-Aug-2017].
[15] C. Jackson, D. Simon, D. Tan, and A. Barth, “An evaluation of extended      [36]   M. Matsuoka, N. Yamai, K. Okayama, K. Kawano, M. Nakamura, and
     validation and picture-in-picture phishing attacks.” Microsoft Research,           M. Minda, “Domain registration date retrieval system of urls in e-mail
     January 2007. [Online]. Available: https://www.microsoft.com/en-                   messages for improving spam discrimination,” in Computer Software
     us/research/publication/an-evaluation-of-extended-validation-and-                  and Applications Conference Workshops (COMPSACW), 2013 IEEE
     picture-in-picture-phishing-attacks/                                               37th Annual. IEEE, 2013, pp. 587–592.
[16] A.     Lukovenko,      “Let’s    Automate     Let’s    Encrypt,”   Linux    [37]   N. Provos, J. McClain, and K. Wang, “Search worms,” in Proceedings
     J., vol. 2016, no. 266, Jun. 2016. [Online]. Available:                            of the 4th ACM Workshop on Recurring Malcode, ser. WORM ’06.
     http://dl.acm.org/citation.cfm?id=2969938.2969939                                  New York, NY, USA: ACM, 2006, pp. 1–8. [Online]. Available:
[17] S. Sheng, B. Wardman, G. Warner, L. F. Cranor, J. Hong, and C. Zhang,              http://doi.acm.org/10.1145/1179542.1179544
     “An empirical analysis of phishing blacklists,” 2009.                       [38]   G. Xiang, J. Hong, C. P. Rose, and L. Cranor, “Cantina+: A feature-rich
[18] L. Fang, W. Bailing, H. Junheng, S. Yushan, and W. Yuliang, “A                     machine learning framework for detecting phishing web sites,” ACM
     proactive discovery and filtering solution on phishing websites,” in Big           Trans. Inf. Syst. Secur., vol. 14, no. 2, pp. 21:1–21:28, Sep. 2011.
     Data (Big Data), 2015 IEEE International Conference on. IEEE, 2015,                [Online]. Available: http://doi.acm.org/10.1145/2019599.2019606
     pp. 2348–2355.                                                              [39]   A. Blum, B. Wardman, T. Solorio, and G. Warner, “Lexical feature
[19] Y. Zhang, J. I. Hong, and L. F. Cranor, “Cantina: A content-based                  based phishing url detection using online learning,” in Proceedings of
     approach to detecting phishing web sites,” in Proceedings of the                   the 3rd ACM Workshop on Artificial Intelligence and Security, ser.
     16th International Conference on World Wide Web, ser. WWW ’07.                     AISec ’10. New York, NY, USA: ACM, 2010, pp. 54–60. [Online].
     New York, NY, USA: ACM, 2007, pp. 639–648. [Online]. Available:                    Available: http://doi.acm.org/10.1145/1866423.1866434
     http://doi.acm.org/10.1145/1242572.1242659                                  [40]   C. Whittaker, B. Ryner, and M. Nazif, “Large-scale automatic
[20] H. McCalley, B. Wardman, and G. Warner, “Analysis of back-doored                   classification of phishing pages,” in NDSS ’10, 2010. [Online].
     phishing kits.” in IFIP Int. Conf. Digital Forensics, vol. 361. Springer,          Available: http://www.isoc.org/isoc/conferences/ndss/10/pdf/08.pdf
     2011, pp. 155–168.
[21] D. Manky, “Cybercrime as a service: a very modern business,” Computer
     Fraud & Security, vol. 2013, no. 6, pp. 9–13, 2013.
[22] D. Birk, S. Gajek, F. Grobert, and A. R. Sadeghi, “Phishing phishers
     - observing and tracing organized cybercrime,” in Second International
     Conference on Internet Monitoring and Protection (ICIMP 2007), July
     2007, p. 3.
[23] M. Cova, C. Kruegel, and G. Vigna, “There is no free phish: An analysis
     of ”free” and live phishing kits,” in Proceedings of the 2nd Conference
     on USENIX Workshop on Offensive Technologies, ser. WOOT’08.
     Berkeley, CA, USA: USENIX Association, 2008, pp. 4:1–4:8. [Online].
     Available: http://dl.acm.org/citation.cfm?id=1496702.1496706
[24] X. Han, N. Kheir, and D. Balzarotti, “Phisheye: Live monitoring of
     sandboxed phishing kits,” in Proceedings of the 2016 ACM SIGSAC
     Conference on Computer and Communications Security. ACM, 2016,
     pp. 1402–1413.
[25] T. Moore and R. Clayton, “Examining the impact of website take-down
     on phishing,” in Proceedings of the anti-phishing working groups 2nd
     annual eCrime researchers summit. ACM, 2007, pp. 1–13.
[26] D. Canali, D. Balzarotti, and A. Francillon, “The role of web hosting
     providers in detecting compromised websites,” in Proceedings of the
